



Exhibit 10.25


PEFORMANCE LTIP UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
and the Fourth Amended and Restated Limited Partnership Agreement, as amended
(the “LP Agreement”), of Phillips Edison Grocery Center Operating Partnership I,
L.P. (the “Partnership”), Phillips Edison & Company, Inc. f/k/a Phillips Edison
Grocery Center REIT I, Inc. (the “Company”), through its wholly owned
subsidiary, Phillips Edison Grocery Center OP GP I LLC, as general partner of
the Partnership, hereby grants an award (this “Award”) of the maximum number of
Class C Units (as defined in the LP Agreement, hereinafter, “LTIP Units”) set
forth on Exhibit A hereto (the “Maximum Award”) to the Grantee set forth on
Exhibit A having the rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption and
conversion set forth herein and in the LP Agreement.
1.Defined Terms. Capitalized terms in this award agreement (this “Agreement”)
shall have the meaning specified in the Plan, unless a different meaning is
specified herein. The following terms shall have the following respective
meanings:
(a)“Dividend LTIP Units” means the number of additional LTIP Units that would
have accumulated if the Grantee had received all distributions paid by the
Company with respect to a number of shares of Common Stock, par value $0.01 per
share of the Company (“Common Stock”) equal to the number of Earned LTIP Units
(as defined in Section 3, disregarding any LTIP Units issued in respect of
distributions and reduced by the distributions actually paid with respect to the
LTIP Units) and such distributions had been invested in Common Stock at a price
per share equal to (i) the Fair Market Value on the day immediately preceding
the ex-dividend date for such distribution less (ii) the amount of such
distribution.
(b)“Expiration Date” means the five-year anniversary of the last day of the
Performance Period.
(c)“Performance Period” means the three calendar year period commencing on
January 1st of the year in which the Grant Date (as defined in Exhibit A) occurs
and concluding on the last day of such three-year period.
(d)“Valuation Date” means the earlier of (i) the last day of the third calendar
year of the Performance Period or (ii) the date upon which a Change in Control
occurs.


2.Restrictions on Transfer of Award.
(a)Except as otherwise permitted by the Committee, none of the LTIP Units
granted hereunder nor any of the OP Units of the Partnership into which such
LTIP Units may be converted (the “OP Units”) shall be sold, assigned,
transferred, pledged, hypothecated, given away or in any other manner disposed
of, or encumbered, whether voluntarily or by operation of law (each such action
a “Transfer”) and the right to exchange all or a portion of the OP Units for
cash or, at the option of the Partnership, for shares of Common Stock (the
“Exchange Right”) may not be exercised with respect to the OP Units, provided
that, at any time after the date that (x) the LTIP Units vest and (y) is two (2)
years after the effective date of the grant, (i) LTIP Units or OP Units may be
Transferred to the Grantee’s Family Members (as defined below) by gift or
domestic relations order, provided that the transferee agrees in writing with
the Company and the Partnership to be bound by all the terms and conditions of
this Agreement and that subsequent Transfers shall be prohibited except those in
accordance with this Section 1 and (ii) the Exchange Right may be exercised with
respect to OP Units, and OP Units may be Transferred to the Partnership or the
Company in connection with the exercise of the Exchange Right, in accordance
with and to the extent otherwise permitted by the terms of the LP Agreement.
Additionally, all Transfers of LTIP Units or OP Units must be in compliance with
all applicable securities laws (including, without limitation, the Securities
Act) and the applicable terms and conditions of the LP Agreement. In connection
with any Transfer of LTIP Units or OP Units, the Partnership may require the
Grantee to provide an opinion of counsel, satisfactory to the Partnership, that
such Transfer is in compliance with all federal and state securities laws
(including, without limitation, the Securities Act). Any attempted Transfer of
LTIP Units or OP Units not in accordance with the terms and conditions of this
Section 1 shall be null and void, and the Partnership shall not reflect on its
records any change in record ownership of any LTIP Units or OP Units as a result
of any such Transfer, shall otherwise refuse to recognize any such Transfer and
shall not in any way give effect to any such Transfer of any LTIP Units or OP
Units. This Agreement is personal to the Grantee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution.
(b)For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.


3.Earning and Vesting of LTIP Units.
(a)As soon as practicable following the Valuation Date, but in no event later
than 60 days thereafter, the Committee shall certify whether and to what extent
the Performance Metrics (as defined in Exhibit A) were achieved and the
percentage of the Maximum Award, if any, earned by the Grantee including the
number of Dividend LTIP Units (the LTIP Units earned based on such
certification, together with the Dividend LTIP Units, the “Earned LTIP Units”).
The extent of the achievement of the Performance Metrics and the percentage of
the Maximum Award earned at the end of the Performance Period, if any, will be
determined as set forth on Exhibit A hereto. For the avoidance of doubt, in no
event shall the Earned LTIP Units be greater than the number of LTIP Units
issued pursuant to this Award (other than any increase attributable to Dividend
LTIP Units). Subject to Section 3 of Exhibit A, fifty percent (50%) of the
Earned LTIP Units shall be deemed vested on the last day of the Performance
Period and the remaining fifty percent (50%) of the Earned LTIP Units shall vest
on the first anniversary of the last day of the Performance Period, provided
that the Grantee remains employed by the Company or





--------------------------------------------------------------------------------





any of its Subsidiaries through such date (each such date, a “Vesting Date”).
The Committee may at any time accelerate the vesting schedule specified in this
Section 3. Notwithstanding the foregoing, the Committee retains the discretion
to pay out the value of the dividends in cash in lieu of issuing any Dividend
LTIP Units.
(b)If the number of Earned LTIP Units is smaller than the number of LTIP Units
previously issued to the Grantee, then the Grantee, as of the Valuation Date,
shall forfeit a number of LTIP Units equal to the difference without payment of
any consideration by the Partnership; thereafter the term LTIP Units will refer
only to the LTIP Units that were not so forfeited and neither the Grantee nor
any of the Grantee’s successors, heirs, assigns, or personal representatives
will thereafter have any further rights or interests in the LTIP Units that were
so forfeited. If the Earned LTIP Units are greater than the number of LTIP Units
previously issued to the Grantee, then, upon the performance of the calculations
set forth in this Section 3: (i) the Company shall cause the Partnership to
issue to the Grantee, as of the Valuation Date, a number of additional LTIP
Units equal to the difference; (ii) such additional LTIP Units shall be added to
the LTIP Units previously issued, if any, and thereby become part of this Award;
(iii) the Company and the Partnership shall take such corporate and partnership
action as is necessary to accomplish the grant of such additional LTIP Units;
and (iv) thereafter the term Award LTIP Units will refer collectively to the
LTIP Units, if any, issued prior to such additional grant plus such additional
LTIP Units; provided that such issuance will be subject to the Grantee
confirming the truth and accuracy of the representations set forth in Section 13
hereof and executing and delivering such documents, comparable to the documents
executed and delivered in connection with this Award, as the Company and/or the
Partnership reasonably request in order to comply with all applicable legal
requirements, including, without limitation, federal and state securities laws.
If the number of Earned LTIP Units is the same as the number of LTIP Units
previously issued to the Grantee, then there will be no change to the number of
LTIP Units under this Award pursuant to this Section 3.
4.Change in Control. Notwithstanding the foregoing, in the event that a Change
in Control occurs prior to the end of the Performance Period, the Committee will
determine the percentage of the Maximum Award that will be considered to be
Earned LTIP Units by pro-rating the Performance Metrics for the shortened
performance period and then measuring such pro-rated Performance Metrics against
actual performance of the Company through the date of the Change in Control. The
Committee shall make such determination as soon as practicable following the
date of the Change in Control but in no event more than sixty (60) days
thereafter. Earned LTIP Units will then be converted into time-based LTIP Units
that will vest and be paid based on continued service through the relevant
Vesting Date, subject to acceleration as set forth in Section 5 of Exhibit A.
5.Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
3 above, any LTIP Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of the Grantee’s successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested LTIP Units.
6.Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the LTIP Units that have vested
pursuant to Exhibit A and Section 2 of this Agreement on such date and the
Grantee shall have all the rights of a Limited Partner of the Partnership with
respect to such LTIP Units, as set forth in the LP Agreement.
7.Distributions. Distributions on the LTIP Units shall be paid to the Grantee
pursuant to Section 17.2(a) of the LP Agreement.
8.Rights with Respect to LTIP Units. Without duplication with the provisions of
Article 16 of the Plan, if (a) the Company shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or capital stock of the
Company or a transaction similar thereto, (b) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Common Stock other than ordinary cash dividends,
shall occur or (c) any other event shall occur which in the judgment of the
Committee necessitates action by way of adjusting the terms of the Agreement,
then and in that event, the Committee shall take such action as shall be
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of LTIP
Units then subject to this Agreement and substitution of other awards under the
Plan or otherwise. The Grantee shall have the right to vote the LTIP Units if
and when voting is allowed under the LP Agreement, regardless of whether vesting
has occurred.
9.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
10.Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Grantee for income tax purposes or subject
to the Federal Insurance Contributions Act withholding with respect to the LTIP
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount.
The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.
11.Tax Matters; Section 83(b) Election. The Grantee may make an election to
include in gross income in the year of transfer the LTIP Units hereunder
pursuant to Section 83(b) of the Internal Revenue Code substantially in the form
attached hereto as Exhibit B and to the extent so elected to supply the
necessary information in accordance with the regulations promulgated thereunder.
12.Section 409A of the Code. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions and





--------------------------------------------------------------------------------





to make such modifications, in each case, without any diminution in the value of
the benefits granted hereby to the Grantee.
13.Investment Representation; Registration. The Grantee hereby makes the
covenants, representations and warranties set forth on Exhibit C attached hereto
as of the Grant Date and as of the Vesting Date. All of such covenants,
warranties and representations shall survive the execution and delivery of this
Agreement by the Grantee. The Grantee shall immediately notify the Partnership
upon discovering that any of the representations or warranties set forth on
Exhibit C was false when made or have, as a result of changes in circumstances,
become false. The Partnership will have no obligation to register under the
Securities Act any of the LTIP Units or any other securities issued pursuant to
this Agreement or upon conversion or exchange of the LTIP Units into other
limited partnership interests of the Partnership or shares of capital stock of
the Company.
14.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
15.No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.
16.Status of LTIP Units under the Plan. The LTIP Units are both issued as equity
securities of the Partnership and granted as “Other Stock-Based Awards” under
the Plan. The Company will have the right at its option, as set forth in the LP
Agreement, to issue Common Stock in exchange for OP Units into which LTIP Units
may have been converted pursuant to the LP Agreement, subject to certain
limitations set forth in the LP Agreement, and such Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such election by the Company.
17.Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of LTIP Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).
18.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning this Award.
19.Legend. The records of the Partnership and any other documentation evidencing
the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.
20.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (a) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (b) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (c) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (d) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. The Relevant Information will only be used
in accordance with applicable law.
21.Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Article 17
thereof and that this Agreement may be amended or canceled by the Committee, on
behalf of the Company and the Partnership, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.
22.Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
23.Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF MARYLAND.
24.Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.
25.Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
26.Successors and Assigns. The rights and obligations created hereunder shall be
binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.





--------------------------------------------------------------------------------





27.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.


[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ________ day of ____________, 20__.


Phillips Edison & COMPANY, Inc.
By:        
Name:____________________
Title: _____________________
Phillips Edison GROCERY CENTER OPERATING PARTNERSHIP I, l.p.
By: PHILLIPS EDISON GROCERY CENTER OP GP I LLC, Its General Partner
By:        
Name:___________________
Title:____________________
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:_______________                
Grantee’s Signature:________________


Grantee’s name and address:________________
    
    
    
Exhibit A


Name of Grantee:_______________        
Maximum No. of LTIP Units Granted:______________ (the “Maximum Award”)
Grant Date:______________________            







--------------------------------------------------------------------------------





28.Definitions. Defined terms used herein but not defined herein shall have the
meanings given to such terms in the Agreement or in the Plan, as applicable. For
purposes of this Exhibit A and the Agreement, the following terms shall have the
following meanings:
(a)“Average Same-Center NOI Growth” means the average Same-Center NOI Growth
over the Performance Period for the Company or member of the Peer Group, as
applicable.
(b)“Cause” has the meaning set forth in the Severance Plan.
(c)“Core FFO Per Share Growth” is calculated as the Core FFO per share of the
last year of the Performance Period (or pro-rated portion of the Performance
period in the event of a Change in Control) divided by the Core FFO per share of
the full year preceding the beginning of the Performance Period. For the
avoidance of doubt, the share count used to calculate the Company’s Core FFO Per
Share Growth will include all outstanding Stock and vested non-controlling
interests convertible into Stock but will exclude any shares or non-controlling
interests issued pursuant to the earnout provisions of the Definitive
Contribution Agreement, dated May 18, 2017, between the Company and Phillips
Edison Limited Partnership, as amended.
(d)“Core FFO” means core funds from operations of the Company or member of the
Peer Group, as applicable, for each year in the Performance Period determined by
reference to the consolidated financial statements of the Company or member of
the Peer Group for such year. The Company’s Core FFO shall be subject to
adjustment at the discretion of the Committee to take into account unusual or
infrequently occurring events.
(e)“Disability” means (i) the Grantee’s absence from employment with the Company
due to the Grantee’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for at least twelve (12)
continuous months; or (ii) the Grantee is receiving income replacement benefits
for at least three (3) months under an accident and health plan because of the
Grantee’s medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for at least twelve (12)
continuous months.
(f)“Good Reason” has the meaning set forth in the Severance Plan.
(g)“NAV Per Share” means the Company’s net asset value per share as reported in
reports filed by the Company with the U.S. Securities and Exchange Commission.
NAV Per Share shall be measured on a cumulative basis for the Performance Period
and shall be measured on an annual basis thereafter through the Expiration Date.
In the event of a Change in Control prior to the Expiration Date, NAV Per Share
shall be measured as of the date of the Change in Control and shall be equal to
the middle of the NAV Per Share range established by an independent third party
valuation.
(h)“Peer Group” means members of the Company’s peer group, as determined by the
Committee as of the Grant Date, which is comprised of Brixmor Property Group
Inc. (BRX), Regency Centers Corporation (NYSE: REG), Weingarten Realty Investors
(NYSE: WRI), Kimco Realty Corporation (NYSE: KIM), Retail Properties of America,
Inc. (NYSE: RPAI), Ramco-Gershenson Properties Trust (NYSE: RPT), Retail
Opportunity Investments Corporation (NASDAQ: ROIC), Kite Realty Group Trust
(NYSE: KRG) and Cedar Realty Trust, Inc. (NYSE: CDR) (with appropriate or
necessary adjustments during the Performance Period as determined by the
Committee in good faith).
(i)“Performance Factor” means the percentage, from 0% to 100%, that will be
applied to determine the Maximum Award.
(j)“Performance Metrics” means Average Same-Center NOI Growth and Core FFO Per
Share Growth.
(k)“Retirement” means termination of Grantee’s employment with the Company after
reaching the age of 65, following at least 10 years of service to the Company.
For the avoidance of doubt, a termination for Cause shall not constitute
Retirement hereunder.
(l)“Same-Center NOI Growth” means the same-center net operating income growth of
the Company or member of the Peer Group, as applicable, for each year of the
Performance Period determined by reference to the consolidated financial
statements of the Company or member of the Peer Group for such year. The
Company’s Same-Center NOI Growth shall be subject to adjustment at the
discretion of the Committee to take into account unusual or infrequently
occurring events. For the avoidance of doubt, the Company’s Same-Center NOI
Growth will not be measured inclusive of redevelopment growth.
(m)“Severance Period” has the meaning set forth in the Severance Plan.
(n)“Severance Plan” means the Phillips Edison Grocery Center REIT I, Inc.
Executive Severance and Change in Control Plan as in effect as of the Grant
Date.
29.Earned LTIP Units. Fifty percent (50%) of the Maximum Award shall be earned
based upon the Company’s Average Same-Center NOI Growth for the Performance
Period relative to the Average Same-Center NOI Growth of the Peer Group for the
Performance Period (the “Same Center NOI LTIP Units”) and fifty percent (50%) of
the Maximum Award shall be earned based upon the Company’s Core FFO Per Share
Growth for the Performance Period relative to the Core FFO Per Share Growth of
the Peer Group for the Performance Period (the “Core FFO LTIP Units”), each
determined as set forth in the table below, and shall be equal to: (i) the
number of Same Center NOI LTIP Units or Core FFO LTIP Units, as applicable;
multiplied by (ii) the Performance Factor, where the Performance Factor shall be
determined based on the Company’s percentile ranking for the applicable
Performance Metric for the Performance Period in relation to the Peer Group. In
no event may more than 100% of the Same-Center NOI LTIP Units or 100% of the
Core FFO LTIP Units become Earned Restricted Stock Units.





--------------------------------------------------------------------------------





Award Level
Percentile Rank Relative to the Peer Group
Performance Factor*
Maximum
At or above the 75th Percentile
100%
Target
At the 50th Percentile
50%
Threshold
At the 25th Percentile
25%
Less than Threshold
Below the 25th Percentile
0%

* The Performance Factor will be determined based on straight line interpolation
for relative performance between the Threshold-Target and Target-Maximum Award
Levels set forth above. The Maximum Performance Factor for each Performance
Metric is 100%.
30.NAV Modifier. Notwithstanding the provisions of Section 2 above, in the event
that the Committee determines that NAV Per Share for the entire Performance
Period is negative (i.e., NAV Per Share at the beginning of the Performance
Period is more than NAV Per Share at the end of the Performance Period), any
portion of the Maximum Award in excess of 50% of the total amount of the Maximum
Award that becomes Earned LTIP Units pursuant to Section 3 of the Agreement
shall remain outstanding but shall not vest (such portion of the Earned LTIP
Units in excess of 50% of the Maximum Award, the “Contingent LTIP Units”). The
Contingent LTIP Units shall only vest if the Committee determines that NAV Per
Share becomes positive on or prior to the Expiration Date (i.e., NAV Per Share
on the relevant measurement date exceeds NAV Per Share at the beginning of the
Performance Period). In the event that the Committee determines that NAV Per
Share is positive on or prior to the Expiration Date, the Contingent LTIP Units
shall become vested and nonforfeitable on such date. In the event of a Change in
Control, as soon as practicable following the date of the Change in Control but
in no event more than sixty (60) days thereafter, the Committee shall determine
NAV Per Share as of the date of the Change of Control and, if NAV Per Share is
positive as of the date of the Change in Control (i.e., NAV Per Share on the
date of the Change in Control exceeds NAV Per Share at the beginning of the
Performance Period), all Earned LTIP Units shall vest and become nonforfeitable
on the date the Committee makes such determination. In the event the Stock
becomes admitted to trade on a national securities exchange, NAV Per Share shall
be deemed to be positive on the date that the Committee determines that the
closing price of the Stock on such national securities exchange exceeds NAV Per
Share at the beginning of the Performance Period for twenty (20) consecutive
trading days.
31.Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of the Grantee’s death, Disability, or Retirement, following the
Valuation Date, the portion of the LTIP Units that would have vested during the
Severance Period shall thereupon vest. In the event that the Grantee’s
employment with the Company is terminated as a result of the Grantee’s death,
Disability, or Retirement prior to the Valuation Date, the Award shall remain
outstanding and shall not be forfeited and, the Grantee shall become vested in a
pro-rated portion of the number of LTIP Units that are deemed Earned LTIP Units
on the Valuation Date. The pro-ration shall be determined based on the ratio of
(i) the number of days the Grantee was employed during the Performance Period
plus the number of days in the Grantee’s Severance Period to (ii) the total
number of days in the Performance Period.
32.Executive Severance and Change in Control Plan. Notwithstanding anything to
the contrary in the Agreement, the terms of the Severance Plan shall remain in
effect. In the event of a termination of the Grantee’s employment by the Company
and its Affiliates (as defined in the Severance Plan) not for Cause or the
Grantee resigns for Good Reason, the Award shall be treated as set forth in
Section 4(c) or Section 5(c) of the Severance Plan, as applicable.
33.Termination for Cause or Resignation not for Good Reason. For the avoidance
of doubt, in the event of a termination of the Grantee’s employment by the
Company for Cause or the Grantee’s resignation not for Good Reason, Section 5 of
the Agreement shall apply.




EXHIBIT B
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.
The name, address and taxpayer identification number of the undersigned are:

Name:    ______________________________________ (the “Taxpayer”)
Address: _____________________________________


Social Security No./Taxpayer Identification No.: ____________________
Taxable Year: Calendar Year ____





--------------------------------------------------------------------------------





2.
Description of property with respect to which the election is being made:

The election is being made with respect to _________ Class C Units (“LTIP
Units”) in Phillips Edison Grocery Center Operating Partnership I, L.P. (the
“Partnership”).
3.
The date on which the LTIP Units were transferred to the undersigned is
_________________________.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the LTIP Units with respect to which this
election is being made was $0 per LTIP Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
The amount to include in gross income is $0.

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated: __________________
    
Name: ___________________________


Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units
Class C Units (“LTIP Units”) are subject to time- and performance-based vesting,
provided that the Taxpayer remains an employee of Phillips Edison & Company,
Inc. (the “Company”) or its subsidiaries through such vesting, subject to
acceleration in the event of certain extraordinary transactions. Unvested LTIP
Units are subject to forfeiture in the event of failure to vest based on the
passage of time and continued employment with the Company or its subsidiaries.




EXHIBIT C
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Grantee hereby represents, warrants and covenants as follows:
(a)    The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
(i)The latest Proxy Statement for the annual meeting of stockholders;
(ii)The Company’s Report on Form 10-K for the fiscal year most recently ended;
(iii)The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;
(iv)Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the
end of the fiscal year most recently ended for which a Form 10-K has been filed
by the Company;
(v)The Agreement of Limited Partnership of Phillips Edison Grocery Center
Operating Partnership I, L.P., as then amended;
(vi)The Phillips Edison Grocery Center REIT I, Inc. Amended and Restated 2010
Long Term Incentive Plan, as then amended; and
(vii)The Company’s Articles of Incorporation, as then amended.





--------------------------------------------------------------------------------





The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Class C Units (“LTIP Units”) shall not constitute an offer of LTIP Units
until such determination of suitability shall be made.
(b)    The Grantee hereby represents and warrants that
(i)    The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to the grant to him or her of LTIP Units, the potential
conversion of LTIP Units into OP Units of the Partnership (“OP Units”) and the
potential redemption of such OP Units for shares of Common Stock (“Shares”), has
such knowledge, sophistication and experience in financial and business matters
and in making investment decisions of this type that the Grantee (I) is capable
of evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Grantee understands that (A) the Grantee is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of the award of LTIP
Units may become subject, to his or her particular situation; (B) the Grantee
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Grantee provides or will provide
services to the Partnership on a regular basis and in such capacity has access
to such information, and has such experience of and involvement in the business
and operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the OP Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such OP Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, OP Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
(iv)    The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the OP Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or OP Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or OP
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and OP Units and
(E) neither the Partnership nor the Company has any obligation or intention to
register such LTIP Units or the OP Units issuable upon conversion of the LTIP
Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the OP Units for
Shares, the Company currently intends to issue such Shares under the Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the OP Units issuable upon conversion of the LTIP Units for
an indefinite period of time.
(v)    The Grantee has determined that the LTIP Units are a suitable investment
for the Grantee.
(vi)    No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
(c)    So long as the Grantee holds any LTIP Units, the Grantee shall disclose
to the Partnership in writing





--------------------------------------------------------------------------------





such information as may be reasonably requested with respect to ownership of
LTIP Units as the Partnership may deem reasonably necessary to ascertain and to
establish compliance with provisions of the Code, applicable to the Partnership
or to comply with requirements of any other appropriate taxing authority.
(d)    The Grantee may make an election under Section 83(b) of the Code with
respect to the LTIP Units awarded hereunder, and to the extent so elected has
delivered with this Agreement a completed, executed copy of the election form
attached to this Agreement as Exhibit B. To the extent so elected, the Grantee
agrees to file the election (or to permit the Partnership to file such election
on the Grantee’s behalf) within thirty (30) days after the Award of the LTIP
Units hereunder with the IRS Service Center at which such Grantee files his or
her personal income tax returns, and to file a copy of such election with the
Grantee’s U.S. federal income tax return for the taxable year in which the LTIP
Units are awarded to the Grantee.
(e)    The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.
(f)    The representations of the Grantee as set forth above are true and
complete to the best of the information and belief of the Grantee, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.







